OPINION OF THE COURT
Darden, Chief Judge:
In this case, we granted the accused’s petition on the issue whether he was denied his right to a speedy trial because of the 95 days’ pretrial confinement to which he was subjected. See United States v Burton, 21 USCMA 112, 44 CMR 166 (1971); United States v Marshall, 22 USCMA 431, 47 CMR 409 (1973). Closer examination of the record establishes that, while the accused was confined on December 5, 1972, and his trial did not take place until March 9, 1973, the parties stipulated that delay after February 22, 1973, was not to be considered. This means that we must consider the period of the Government’s accountability as limited to 79 days. In light of this, there was no violation of the Burton rule.
The order granting review of the accused’s petition is vacated and the petition for review is denied.
Judges Quinn and Duncan concur.